929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Kathleen S. GREEN, Captain Logan, Assistant Warden, Dale W.Jamison, Lieutenant Riteley, Sergeant Hines, Officer Taylor,CO II, Elmanus Herndon, Acting Commissioner of Corrections,Defendants-Appellees.
No. 90-6145.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1991.Decided April 2, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-88-2626-K)
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Attorney General, Baltimore, Md. for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Holsey's complaints do not state a claim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Green, CA-88-2626-K (D.Md. July 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.